UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-K (Mark One) x ANNUAL REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2011 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 333-148167 DATA STORAGE CORPORATION (Exact name of registrant as specified in its charter) NEVADA 98-0530147 (State or other jurisdiction of incorporation or organization) (I.R.S.Employer Identification No.) 401 Franklin Avenue Garden City, N.Y (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(212) 564-4922 Securities registered under Section 12(b) of the Exchange Act: None Securities registered under Section 12(g) of the Exchange Act: Title of each class registered: Name of each exchange on which registered: Common Stock, par value $.001 per share OTC.BB Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 the Securities Act. Yeso No x Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yeso Nox Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx Noo Indicate by check mark whether the registrant is a shell company as defined in Rule 12b-2 of the Exchange Act. Yeso No x Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of S-K (§229.405)is contained herein, and will not be contained, to the best of the registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes x Noo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated fileroAccelerated filero Non-accelerated fileroSmaller reporting companyx (Do not check if a smaller reporting company) Revenues for year ended December 31, 2011: $3,940,323 Aggregate market value of the voting common stock held by non-affiliates of the registrant as of December 31, 2011, was $2,951,227 Number of shares of the registrant’s common stock outstanding as of April 12, 2012 was 28,912,712 Transitional Small Business Disclosure Format: YesNo Data Storage Corporation Table of Contents PART I 2 ITEM 1. DESCRIPTION OF BUSINESS 2 Corporate History 2 Overview of Data Storage Corporation & Industry 2 Description of Data Storage Corporation’s Business 3 Data Storage Corporation’s Services and Solutions 5 Competition 8 Principal Competitors by Service Sector 8 ITEM 1A.RISK FACTORS 9 ITEM 1B. UNRESOLVED STAFF COMMENTS 9 ITEM 2. DESCRIPTION OF PROPERTY 9 ITEM 3. LEGAL PROCEEDINGS 9 ITEM 4. MINE SAFETY DISCLOSURES 9 PART II 9 ITEM 5. MARKET FOR COMMON EQUITY AND RELATED STOCKHOLDER MATTERS 9 No Public Market for Common Stock 9 Holders of Our Common Stock 9 Stock Option Grants 9 Registration Rights 9 ITEM 6. SELECTED FINANCIAL DATA 9 ITEM 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OR PLAN OF OPERATIONS 9 Company Overview 9 Results of Operation 10 Critical Accounting Policies 11 Off Balance Sheet Transactions 11 ITEM 7A. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 11 ITEM 8. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA. 11 ITEM 9. CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE 34 ITEM 9A. CONTROLS AND PROCEDURES 34 PART III 35 ITEM 10. DIRECTORS, EXECUTIVE OFFICERS AND CORPORATE GOVERNANCE 35 ITEM 11. EXECUTIVE COMPENSATION 42 Summary Compensation Table 42 ITEM 12. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT AND RELATED STOCKHOLDER MATTERS 46 ITEM 13. CERTAIN RELATIONSHIPS AND RELATED TRANSACTION, AND DIRECTOR INDEPENDENCE 47 ITEM 14.PRINCIPAL ACCOUNTANT FEES AND SERVICES 47 PART IV 48 ITEM 15.EXHIBITS, FINANCIAL STATEMENT SCHEDULES. 48 SIGNATURES 49 1 PART I ITEM 1.DESCRIPTION OF BUSINESS Overview CORPORATE HISTORY Data Storage Corporation (DSC), a cloud storage and cloud computing organization focused on disaster recovery and business continuity is the result of several transactions: a share exchange with Euro Trend Inc. incorporated on March 27, 2007 under the laws of the State of Nevada; ownership of Data Storage Corporation incorporated in 2001; and an Asset Acquisition of SafeData in 2010. On October 20, 2008 we completed a Share Exchange Agreement whereby we acquired all of the outstanding capital stock and ownership interests of DSC. In exchange we issued 13,357,143 shares of our common stock to the Data Storage Corporation’s Shareholders.This transaction was accounted for as a reverse merger for accounting purposes. Accordingly, Data Storage Corporation, the accounting acquirer, is regarded as the predecessor entity. On June 17, 2010 we entered into an Asset Purchase Agreement with SafeData, a provider of Cloud Storage and Cloud Computing mostly to IBM’s Mid-Range Equipment users, under which we acquired all right, title and interest in the end user customer base of SafeData and all related current and fixed assets and contracts including the transfer of all of Safe Data’s current liabilities arising out of the business or the assets acquired. Pursuant to the Agreement, we paid an aggregate purchase price equal to $3,000,000. Giving effect to certain holdback and contingency clauses as defined in the agreement, we paid $1,229,952 in cash and $850,000 in shares of our common stock as well as assumption of SafeData Accounts Payable and Receivables.In June of 2011 we made a final payment net of holdback of $482,308 and we issued the remaining balance of $150,000 in Common Stock.The final settlement resulted in a gain of $176,497 The result of which positions Data Storage Corporation as a leader in Cloud Storage and Cloud Computing specializing in disaster recovery and business continuity with a market opportunity of over 39 Billion dollars over the next several years, this underserved niche of companies with 50 to 1500 employees will continue to remain a key target. OVERVIEW OF DATA STORAGE CORPORATION & INDUSTRY:The Hybrid Cloud Data Storage Corporation provides Cloud solutions focused on disaster recovery and business continuity on a subscription basis in the USA and Canada.The solutions assist organizations in protecting their data, minimize downtime, ensure regulatory compliance and recover and restore data within their recovery objectives.Through DSC’s three data centers and by leveraging leading technologies, DSC delivers and supports a broad range of premium solutions for both Windows and IBM environments that assist clients in saving time and money, gain more control of and better access to data and enable the highest level of security for their data.The company’s solutions include: Offsite data protection and recovery services, High Availability (HA) replication services, email compliance solutions for e-discovery, continuous data protection, data de-duplication, virtualized system recovery and telecom recovery services. Headquartered in Garden City, N.Y., DSC provides solutions and services to healthcare, banking and finance, distribution services, manufacturing, construction, education, and government industries. 2 Our Continuing Strategy set forth in 2011: Data Storage Corporation derives revenues from long term Subscription Services and Professional Services related to implementation of subscription services that provide businesses, education, government and healthcare protection of critical computerized data. In 2009 revenues consisted primarily of offsite data backup, de-duplication, continuous data protection, Cloud Disaster Recovery solutions and Electronic Medical Records, protecting information for our clients. In 2010 we expanded our solutions based on the asset acquisition of SafeData. We provide excellent value to this underserved market assisting clients in meeting their recovery expectations.In 2011 we continued to assimilate organizations, expanded our technology as well as technical group and positioned the new organization for accelerated growth.DSC has equipment for cloud storage and cloud computing in our centers in MA, RI, and NY. We deliver our solutions over highly reliable, redundant and secure fiber optic networks with separate and diverse routes to the Internet. The network and geographical diversity is important to clients seeking storage hosting and Disaster Recovery solutions, ensuring protection of data and continuity of business in the case of a network interruption. 3 Data Storage Corporation is in the position today to leverage our infrastructure, data center, equipment capacity and leadership team to grow revenue to significant levels. Positioned for organic growth, although a strategy will be to grow through acquisition of similar solutions such as data vaulting, cloud recovery services, disaster recovery and business continuity solutions, e-discovery and infrastructure-as-a-service (IaaS) companies. DSC believes opportunities exist to acquire synergistic service providers to enhance our products and services portfolio, increase our distribution channels, expand our management and increase our cash flow. Our objective is to reduce costs through economies of scale while increasing market share and consolidating efforts. We believe that through a strategy of increasing our direct sales force and partnership program as well as acquisition of synergistic services providers we can create significant value. Our Acquisition Strategy: 4 We believe that the opportunity exists today to acquire and roll-up customer bases of cloud computing and storage companies in this fragmented industry. This strategy will enable Data Storage Corporation to create a national presence, and a recognizable premiere brand. The roll up of these technical consulting companies and system integrators will also form a powerful distribution channel for both our current and future service offerings. The marketplace exists today for technical companies that provide professional services specializing in Disaster Recovery and Business Continuity.These companies are segmented into systems integrators that have added data protection services as an additional product line to their bundle of services and products. These companies focus on smaller clients, less than 1,500 employees.This segment of business amounts to 85% of all businesses in the USA and Canada. A few very large professional services providers such as IBM and SunGard focus on the enterprise level organizations greater than 1,500 employees, therefore leaving small and medium size organizations under-served and positioned for DSC’s solutions. DESCRIPTION OF SERVICES AND SOLUTIONS: Data Storage Corporation (DSC) delivers and supports a broad range of premium cloud-based solutions focusing on data protection and recovery services utilizing High Availability with Hosted Replication, Data Storage, Data Backup and Data Recovery. 5 OVERVIEW: Data Storage Corporation provides Cloud solutions focused on disaster recovery and business continuity on a subscription basis in the USA and Canada.The solutions assist organizations in protecting their data, minimize downtime, ensure regulatory compliance and recover and restore data within their recovery objectives.Through our three data centers and by leveraging leading technologies, DSC delivers and supports a broad range of premium solutions for both Windows and IBM environments that assist clients in saving time and money, gain more control of and better access to data and enable the highest level of security for their data.The company’s solutions include: Offsite data protection and recovery services, High Availability (HA) replication services, email compliance solutions for e-discovery, continuous data protection, data de-duplication, virtualized system recovery and telecom recovery services. Headquartered in Garden City, N.Y., we provide solutions and services to healthcare, banking and finance, distribution services, manufacturing, construction, education, and government industries. SERVICES AND SOLUTIONS: Data Storage Corporation has become one of the leading companies in High Availability and Virtual Disaster Recovery of the IBM Mid Range Power Systems.Our overall core competencies within the cloud are the following: Data Vaulting, Virtual Disaster Recovery and High Availability using Cloud Storage, Recovery and Computing Subscription Solutions. Hosted Replication Delivers Access to Data Within Minutes When businesses think about protecting mission-critical systems, they may think they cannot afford to implement a high availability solution.However, when they consider the importance of keeping their data available, the question becomes, Can they afford not to? With our cloud-based high availability services (SafeData HA), businesses finally have cost-effective access to best-in-class replication technologies for organizations of all sizes, operating in IBM iSeries/AS400, MS Windows, UNIX, Linux and AIX environments. For a monthly subscription fee and long-term contract, Data Storage creates and maintains a mirror of client’s mission-critical systems and data.We assist to ensure that a business is “switch ready.” So whether they experience a power outage, face a natural disaster, or simply fall victim to human error, the business will continue to operate, whereby providing infrastructure-as-a-service to the client. SafeData High Availability (SafeData HA) For those companies that have recovery time objectives of 15 minutes or less, DSC’s SafeData HA meets the high availability demands of their businesses.Combining best-of-breed technologies from the industry’s leading developers, SafeData HA is the company’s subscription-based high availability offering.For a monthly subscription fee, DSC creates and maintains a mirror of its clients’ mission-critical systems and data at a secure off-site data center ensuring their business is “switch ready”.During either planned or unplanned downtime, SafeData HA provides a switchable “mirror” of a company’s data and applications guaranteeing availability in 15 minutes or less. SafeData HA is available for the IBM System iSeries, UNIX, AIX and Windows operating systems.Products on each platform share the same architecture, but use a different middleware product designed and priced for the platform’s specific operating system.SafeData HA provides real-time system replication using standard Internet protocol.It is replicated to a server in DSC’s data centers. In the event of an outage, the DSC system becomes the production system.When the client’s production system is again operational, the DSC server updates the client’s system with any new data.When downtime is planned, the customer can switch to the DSC server and run its production applications. Benefits of DSC’s SafeData HA include: ·Data and application availability in 15 minutes or less ·Cost-effective ·Easy to implement and manage ·Reliable backup and recovery 6 SafeData Recovery (SafeData DR) Organizations may not require real-time recovery.For those with recovery time objectives of 10 hours or less, DSC’s SafeData DR subscription-based service is a viable option requiring little or no initial capital expenditure. SafeData DR is available for the IBM System iSeries, UNIX, AIX and Windows operating systems.SafeData DR instantly transfers data off-site to one of DSC’s secure data centers.All data is encrypted prior to transmission and remains encrypted “in-flight” and “at rest” to ensure protection and to meet today’s compliance standards. Benefits of DSC’s SafeData DR include: ·Fast recovery times (in hours, not days) ·No tapes to get lost or damaged ·Virtual recovery that fully protects yourserver investment ·Eliminate data recovery burden on IT resources SafeData Vault for Backup, Recovery & Archiving (offsite, remote, and local-only) Data Storage Corporation offers a fully automated service designed to reduce the overall costs associated with backup and recovery of application and file servers that enables organizations to centralize and streamline their data protection process. Business-critical data can be backed up any time, while servers are up and running. The essence of data backup is simply the scheduled movement of “point-in-time” snapshots of data across a network to a remote location.DSC’s disk-to-disk backup and recovery solution is reliable and easy-to-use.As part of this service, DSC offers Continuous Data Protection (CDP), delta block processing, data de-duplication and large volume protection. DSC’s SafeData Vault has significant advantages over traditional backup software: ·Immediate off-site backup ·Reduced backup windows ·Elimination of tape management issues ·Minimized costs associated with distributed backups ·Elimination of human intervention ·Encryption of all backed up data ·Optimized bandwidth Benefits and Features of DSC solutions: Data Archiving – Lifecycle Management Backup data must be managed throughout its life cycle to provide the best data protection, meet compliance regulations and to improve recovery time objectives (RTO). The Archive offers policy-based file archiving and manages archiving and restoration of data from backup sessions, reducing the cost of inactive files on-line. It creates restorable point-in-time copies of backup sets for historical reference to meet compliance objectives and creates Certificates of Destruction.All of an enterprise's data can be placed into one of two categories. Critical information is that which is needed for day-to-day operations and resides in the system's primary storage for fast access. Important information is the historical, legal and regulatory information that can safely be archived to secondary storage, lower cost disk or tapes stored offsite Continuous Data Protection (CDP) What if a database is corrupted in the middle of the workday?As data continually mounts in today’s fast paced business environment, organizations need to protect their systems on an ongoing basis, or risk losing mission-critical data, information, and transactions, as well as associated business revenue. CDP solutions employ sophisticated I/O, CPU, and network throttling to achieve efficiency and reliability. Moreover, to protect against connectivity failures and interruptions, CDP features an auto resume mechanism that sustains replication and adapts according to the environment to achieve optimal and predictable performance. Our technology will identify and propagate only that sector of data to the DR site, effectively reducing bandwidth and storage consumption.CDP also employs data compression and encryption to maximize network bandwidth utilization and ensure end-to-end security between the primary and DR site. 7 Microsoft Exchange Ensure business-critical e-mail data is protected against application or hardware-based corruption or loss, user error, or a natural disaster with our solution.Designed with ease of use in mind, our solution provides Exchange Server 2000/2003/2007 complete protection down to the individual mailbox or even an individual mail message. Off-Site Backup Services We provide online backup services that transfer your information over the Internet or on a dedicated private circuit to our secure company owned off-site storage location. Our online backup service provides the most advanced data protection solution for small and medium businesses. Our service turns an ordinary server into a powerful and fully automated network backup device. COMPETITION High Availability and Virtual Disaster Recovery Services: The following vendors are competition to DSC within this service offering: HP Services, IBM Business Continuity and Recovery Services, and SunGard. Recently these companieshave expanded into data vaulting to targetthe smaller client base opportunity. Data Vaulting: ●
